Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 16, 2021

The Court of Appeals hereby passes the following order:

A22A0377. SPENCER GRADY v. THE STATE.

      In 2010, Spencer Grady was convicted of armed robbery, aggravated assault,
and possession of a firearm during the commission of a felony. In 2020, he filed a pro
se motion to vacate the allegedly void judgment. On February 23, 2021, the trial court
entered an order dismissing the motion. On April 13, 2021, Grady filed a notice of
appeal. The State has filed a motion to dismiss, contending that we lack jurisdiction
because the appeal is untimely. We agree.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
order on appeal. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Davis v. State,
330 Ga. App. 711, 711 (769 SE2d 133) (2015). Here, Grady’s notice of appeal was
filed 49 days after entry of the trial court’s order. Accordingly, the State’s motion to
dismiss is GRANTED, and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/16/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.